Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 07 August 2020 for application number 16/988,511. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, Claims.
Claims 1-20 are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner:  8/25/20; 1/5/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2006/0245502).
Regarding claim 1, Cheng discloses a video encoding method, performed by a computer device having a processor and memory storing a plurality of computer programs to be executed by the processor, the method comprising: 
obtaining an input video sequence (par. 8; fig. 1); 
selecting, from candidate video sequence encoding modes, a target video sequence encoding mode corresponding to the input video sequence, the candidate video sequence encoding modes comprising a constant-resolution encoding mode and a mixed-resolution encoding mode; and encoding each input video frame of the input video sequence according to the target video sequence encoding mode, to obtain encoded data (pars. 26-32, where full resolution corresponds to constant-resolution.  The encoding mode is selected for each macroblock.  For example, if all macroblocks for a frame is encoded by using full-resolution mode, then the frame is encoded in full-resolution mode.  If different macroblocks within a frame are encoded using full-
Regarding claim 2, see teachings of claim 1.  Cheng further discloses wherein the encoding each input video frame of the input video sequence according to the target video sequence encoding mode, to obtain encoded data comprises: performing constant-resolution encoding on the input video frame of the input video sequence in a case that the target video sequence encoding mode is the constant-resolution encoding mode (pars. 26-32, where full resolution corresponds to constant-resolution.  The encoding mode is selected for each macroblock.  For example, if all macroblocks for a frame is encoded by using full-resolution mode, then the frame is encoded in full-resolution mode.  If different macroblocks within a frame are encoded using full-resolution and/or reduced resolution, then the encoding mode for the frame is mixed-resolution).
Regarding claim 3, see teachings of claim 1.  Cheng further discloses wherein the encoding each input video frame of the input video sequence according to the target video sequence encoding mode, to obtain encoded data comprises: obtaining a processing manner corresponding to the input video frame in a case that the target video sequence encoding mode is the mixed-resolution encoding mode; processing the input video frame according to the processing manner, to obtain a current frame, a resolution of the current frame corresponding to the processing manner being a resolution of the input video frame or being less than a resolution of the input video frame; and encoding the current frame at the resolution of the current frame, to obtain encoded data corresponding to the input video frame (pars. 26-32, where full resolution 
Regarding claims 8 and 15, the claim are interpreted and rejected for the same reason as set forth in claim 1.
Regarding claims 9 and 16, the claim are interpreted and rejected for the same reason as set forth in claim 2.
Regarding claims 10 and 17, the claims are interpreted and rejected for the same reason as set forth in claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5, 11, 12, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2006/0245502) in view of Hanuksela et al. (US 2012/0269275).
Regarding claim 4, see teachings of claim 1.  Although Cheng further discloses wherein the selecting, from candidate video sequence encoding modes, a target video sequence encoding mode corresponding to the input video sequence (pars. 26-32), Cheng does not explicitly disclose wherein the selecting, from candidate video sequence encoding modes, a target video sequence encoding mode corresponding to the input video sequence comprises: obtaining current environment information, the current environment information comprising at least one of current encoding environment information and current decoding environment information; and obtaining, from the candidate video sequence encoding modes according to the current environment information, the target video sequence encoding mode corresponding to the input video sequence.
In the same field endeavor, Hannuksela discloses obtaining current environment information, the current environment information comprising at least one of current encoding environment information and current decoding environment information; and obtaining, from the candidate video sequence encoding modes according to the current environment information, the target video sequence encoding mode corresponding to the input video sequence (pars. 99-106).
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cheng to include the 
Regarding claim 5, see teachings of claims 1 and 4.  Hannuksela further discloses wherein the current environment information comprises current application scenario information; and the target video sequence encoding mode is the mixed-resolution encoding mode in a case that a current application scenario corresponding to the current application scenario information is a real-time application scenario (pars. 99-106).
Regarding claims 11 and 18, the claims are interpreted and rejected for the same reason as set forth in claim 4.
Regarding claims 12 and 19, the claims are interpreted and rejected for the same reason as set forth in claim 5.

Claim(s) 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2006/0245502) in view of New et al. (US 2011/0026593).
Regarding claim 6, see teachings of claim 1.  Although Cheng further discloses wherein the encoding each input video frame of the input video sequence according to the target video sequence encoding mode, to obtain encoded data (pars. 26-32), Cheng does not explicitly disclose wherein the encoding each input video frame of the input video sequence according to the target video sequence encoding mode, to obtain encoded data comprises: adding target video sequence encoding mode information corresponding to the target video sequence encoding mode to the encoded data.

It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention, with motivation to modify Cheng to include the teachings of New in order to decode the video frame (New, par. 206).
Regarding claim 7, see teachings of claims 1 and 6.  New further discloses wherein the adding target video sequence encoding mode information corresponding to the target video sequence encoding mode to the encoded data comprises: adding a flag bit describing the target video sequence encoding mode to sequence- level header information of the encoded data, the corresponding target video sequence encoding mode being the mixed-resolution encoding mode in a case that the flag bit is 1, and the corresponding target video sequence encoding mode being the constant-resolution encoding mode in a case that the flag bit is 0 (pars. 206, 305, 306, where setting the full-resolution flag equal to 0 corresponds to setting the flag bit to 1 to indicate the mixed-resolution mode).
Regarding claims 13 and 20, the claims are interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Prior Art not relied upon:  Please refer to the references listed in attached PTO-892, which are not relied upon for the claim rejections, since these references are pertinent to the disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262.  The examiner can normally be reached on Mon - Fri, 6AM - 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486